Title: To Alexander Hamilton from Tench Coxe, 25 November 1794
From: Coxe, Tench
To: Hamilton, Alexander


T. D: R: O: Novembr. 25th 1794
Sir
The state of information in the War & Treasury Departments has rendered it necessary to employ Col: Francis Nicholls to Superintend generally the supply & accommodation of the Pennsylva. division of the Militia Army from Lancasr. to their homes. He will depart on this service immediately, & as he may have occasion to make some disbursements of Cash, I have to request that you will advance to him the sum of two Thousand Dollars.
I have the Honor to be &ca.
T. Coxe C: R:
The Secy. of the Treasy.
